843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Henry GRAY, Defendant-Appellant.
No. 87-1732.
United States Court of Appeals, Sixth Circuit.
April 4, 1988.

1
Before DAVID A. NELSON and ALAN E. NORRIS Circuit Judges, and S. ARTHUR SPIEGEL, District Judge*.

ORDER

2
In this appeal defendant seeks review of his conviction for forgery, mail fraud and conspiracy to defraud the United States.  Although defendant was originally represented by appointed counsel in this proceeding, this court, by order entered February 22, 1988, granted that individual's motion for leave to withdraw.  In that same order, the court declined to rule on defendant's request for the appointment of new counsel for thirty days pending his submission of a more specific statement regarding the issues which he believes should be raised on appeal.  As that time period has expired without defendant's filing of that statement, the court can now dispose of the appeal on the merits without resort to oral argument.  Fed.R.App.P. 34(a).


3
In July 1986, defendant was named in an indictment charging him with 139 criminal offenses related to his participation in a scheme to intercept government checks while in the mail and then secure their payment over a forged endorsement.  Rather than standing trial, however, defendant agreed to plead guilty to five violations of 18 U.S.C. Sec. 371, 18 U.S.C. Sec. 495 and 18 U.S.C. Sec. 1708.  Subsequently, the district court imposed a punishment of five years' imprisonment for each of the five convictions with only four of those sentences to be served concurrently.  Defendant thereafter filed this appeal.


4
Review of the motion to withdraw as counsel and defendant's response thereto indicates that he wishes to raise three issues for this court's consideration, the first two being that the district court did not comply with Fed.R.Crim.P. 11 and Fed.R.Crim.P. 32 in taking his guilty pleas and imposing sentence.  Examination of the record, particularly the transcript of the plea and sentencing hearings, however, discloses, that there was no violation of those rules.  Likewise, review of the record fails to disclose any support to defendant's claim that he did not receive the effective assistance of counsel so as to violate the standards established in Strickland v. Washington, 466 U.S. 668 (1984).


5
Accordingly, the request for the appointment of counsel is hereby denied and the final judgment of the district court, entered November 25, 1986, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, District Judge for the Southern District of Ohio, sitting by designation